33 U.S. 307 (____)
8 Pet. 307
COLIN MITCHELL, APPELLANT
v.
THE UNITED STATES.
Supreme Court of United States.

Mr Chief Justice MARSHALL said:
A pamphlet has been sent to the judges touching the questions in controversy in this cause. The court desire it to be understood, that the practice of the court is not to receive or examine such papers, unless they have been presented in court, and shown to the opposite counsel.
It was afterwards, on the same day, stated to the court by Mr White of Florida, counsel for the appellant, that the counsel on neither side had any knowledge of the pamphlet's having been sent to the court; nor did they in any manner countenance the same. The pamphlet was sent to the judges by an agent of the appellant, who was not in any manner aware of the irregularity of the proceeding.